DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The objection to claim 1 is withdrawn in response to the amendment filed on 6/10/2021.
	The following rejections are withdrawn in response to the argument that the prior art does not teach activating via the microbubble residua:
	The double patenting rejection of claims 1, 2, 4, 7, 8, 10, 11, 13-25, 27, 31, and 32 over claims 1-27 of U.S. Patent No. 9,821,111, in view of each Shi et al. (WO 15/175344), Keiser et al. (WO 15/162211), Mock et al. (Cytotherapy, 2016, 18: 1002-1011), and Kulseth et al. (U.S. Patent No. 6,806,045);
	The rejection of claims 1, 2, 4, 7, 8, 10, 11, 13-27, 31, and 32 under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 15/175344), in view of each Keiser et al. (WO 15/162211), Mock et al. (Cytotherapy, 2016, 18: 1002-1011), and Kulseth et al. (U.S. Patent No. 6,806,045).

	The rejection of claims 1, 2, 7, 8, 10, 11, 13-27, 31, and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn.  During the telephone conversation held on 8/10/2021, the examiner and the applicant’s representative David Harper reached the agreement to delete the recitation “wherein 

2.	Claims 3-6, 9, 12, and 28-30 have been cancelled.  Claims 1, 2, 7, 8, 25, and 26 have been amended.  
	Claims 1, 2, 7, 8, 10, 11, 13-27, 31, and 32 are allowable subject to the amendments below.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with the applicant’s representative David Harper on 6/14/2021, 8/102021 and 8/17/2021.

The application has been amended as follows: 

Claim 1 is rewritten as follows:
A method for isolation and activation of target cells, comprising 
(a) contacting in a closed container a host liquid comprising the target cells with gas-core lipid-shelled microbubbles and one or more antibodies that bind to cell surface 
(b) isolating in the closed container the target cells linked to microbubbles from the other cells in the host liquid to produce isolated target cells linked to microbubbles; 
(c) collapsing and/or disrupting in the closed container the microbubble component of the isolated target cells linked to microbubbles between about 1 minute and about 180 minutes after initiating the contacting in step (a), wherein the collapsing and/or disrupting produces isolated target cells linked to microbubble residua; and 
(d) culturing the isolated target cells linked to microbubble residua to produce activated target cells via the one or more antibodies linked to the microbubble residua.


	Claim 2:
	Line 1: Delete the term “further”.

	Claim 10 is rewritten as follows:
	The method of claim 1, wherein the contacting comprises contacting in the host liquid (i) the target cells bound to the one or more antibodies with (ii) the microbubbles, wherein the microbubbles are capable of binding to the one or more antibodies directly or indirectly via a linker.

	

Claim 11 is rewritten as follows
	The method of claim 1, wherein the contacting comprises contacting in the host liquid (i) the target cells with (ii) the one or more antibodies bound to the microbubbles directly or indirectly via a linker.
	
Claim 13 is rewritten as follows:
	The method of claim 1, wherein the method further comprises transducing the activated target cells, wherein the transducing comprises incubating the activated target cells with a viral vector encoding a transgene.

	Claim 15 is rewritten as follows:
	The method of claim 13, wherein the activated target cells are activated CD3+ T-cells, and wherein the transgene encodes a chimeric antigen receptor (CAR) comprising an extracellular anti-CD19 single chain antibody fragment and an intracellular T cell signaling domain comprising the CD3-[Symbol font/0x7A] stimulatory domain and the 4-1BB co-stimulatory domain.

	Claim 19:
	Line 1: Replace the term “comprise” with the term “are”.

	Claim 20 is rewritten as follows:
	The method of claim 1, wherein the host liquid is blood, leukapheresis product, or diluted or processed versions thereof.
Claim 24 is rewritten as follows:
	The method of claim 22, further comprising transferring the harvested activated cell population to a medium suitable for infusion, wherein the transferring is optionally carried out in the closed container.
	
Claim 26 is rewritten as follows:
	The method of claim 1, wherein the closed container comprises: 
(a) a cartridge comprising 
(i) a processing container comprising at least one input port, a first exit port, and a second exit port; 
(ii) a second container comprising an input port; 
(iii) a third container comprising an input port and a first exit port; 
(iv) a first conduit connecting the first exit port of the processing container and the input port of the second container, wherein the first conduit comprises a first reversible closing device, wherein the second container is transiently fluidically connected to the processing container such that fluid flows from the processing container to the second container only when the first reversible closing device is opened; 
(v) a second conduit connecting the second exit port of the processing container and the input port of the third container, wherein the second conduit comprises a second reversible closing device, wherein the third container is transiently fluidically connected to the processing container such that fluid flows from the 
(b) a transfer container comprising at least one port; 
(c) at least one third conduit connecting 
(i) the first exit port of the third container to the at least one port of the transfer container, and 
(ii) the at least one port of the transfer container to the at least one input port of the processing container; 
wherein the at least one third conduit comprises at least a third reversible closing device, such that (A) the third container is transiently fluidically connected to the transfer container, and (B) the transfer container is transiently fluidically connected to the processing container; wherein the at least one third conduit is configured such that only one of the following may be true 
5(I) fluids flow from the third container to the transfer container only when the at least third reversible closing device is opened; or 
(II) fluid flows from the transfer container to the processing container only when the at least third reversible closing device is opened; and 
(d) a control module configured to control activity in at least the first and second conduits of the cartridge.

Claim 27:
Line 1: Introduce the term “target” between the terms “transduced” and “cells”.

new claim 33:
The method of claim 22, further comprising transferring the harvested activated cell population to a cryopreservation medium, wherein the transferring is optionally carried out in the closed container.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach that cell activation can occur via microbubble residua.  The prior art of record teaches that collapsing/disrupting the microbubble would destroy their ability to activate cells.  Thus, one of skill in the art would not have collapsed the microbubbles at a time between 1 and 180 after initiating the contact between the cells and the microbubbles, as one of skill in the art would have believed that doing so would impede cell activation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633